DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 6/25/20 and 7/17/20 have both been considered and placed of record.  The initialed copies are attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 8, the use of multiple conjunction “and/or” is indefinite resulting in too many combinations that are not equivalent.
Re claims 9 and 10, they are indefinite for being depending directly or indirectly on indefinite claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2018/0099579).
Re claim 1, the document discloses a battery system having, inter alia, a first control circuit 100 and a plurality of modules 130 arranged in series between a first and a second terminals (i.e. fig 1; designated as batt out 107), each module having a third and fourth terminals (i.e. fig 1; designated as power bus 120 and power bus return 150), each module having electric cells 140 and switches 142 coupled the cells together and to the third and fourth terminals of the module and the second circuit 131 for controlling the switch, the system having a first data transmission bus 120 coupling the first control circuit 100 to each second control circuit 131 and the second data transmission bus 150 coupling the first control circuit 100 to each second control circuit 131.  However, the document is silent on the speed of the data transmission buses.  Having different transfer speed for the data buses would produce less heat on the controller in which heat would be detrimental to battery life.  Therefore, it would have been obvious to have throttle the speed of the two buses to reduce heat produced in the package.
Re claims 2 and 3, the document is silent on the specific values of the transfer speed.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to selected any appropriate transfer speed as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Re claims 4 and 5, the document is not specific as to the buses being unidirectional or bidirectional.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to made the buses unidirectional or bidirectional since it has been held to be within the general skill of a worker in the art to select a known materiale based on its suitability for the intended use as a matter of obvious design choice.	
Re claim 6, the document does not disclose the buses transferring a third data.  However, buses can transfer any number of of data across its throughput.  Therefore, it would have been an obvious matter of design choice to have the buses transfer more than two data, since such a modification would have involved a mere change in the size of the throughput.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Re claim 7, the document does not explicitly stating the use of a sensor.  However paragraph 35 collected the data including temperature, voltages and/or currents via data collection unit 101.  It can be reasonably deduced the data maybe collected by sensors.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and to satisfy 35 USC 112 requirement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20200335986-A1 is related to the instant application.  However, the claims are mutually exclusive.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087